internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-121977-98 date date x a d1 d2 d3 year year dear this letter responds to a letter dated date and subsequent correspondence submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year a the sole shareholder of x at incorporation and the president of x represents that x intended to be an s_corporation beginning year a represents also that x relied on the advice of an enrolled_agent to handle individual and small_business tax matters the enrolled_agent did not inform a of the need to file a form_2553 election by a small_business_corporation and therefore no form_2553 was filed for x for year subsequently x filed a form_2553 which was accepted effective d2 for year and year x filed a form_1120 u s_corporation income_tax return and a filed a form_1040 u s individual_income_tax_return consistent with the treatment of x as a c_corporation x and its shareholders have agreed to make adjustments consistent with the treatment of x as an s_corporation sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 this ruling is conditioned on x and its shareholders filing prior to d3 amended returns for any taxable years for which they filed returns inconsistent with the treatment of x as an s_corporation except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
